LEHMAN, J.
(dissenting). The complaint is for work, labor, and services rendered at the special instance and request of the defendant at the agreed weekly salary of $25 per week. The answer, among, pther defenses, alleges that the defendant was discharged because he neglected and refused to comply with orders and requests of the defendant. If the plaintiff was in fact discharged by the defendant and *758has been paid by the defendant up to the time of the discharge, it is quite immaterial under these pleadings whether the discharge was rightful or not, for under this form of complaint the plaintiff cannot recover damages for breach of the contract, but may recover only for services actually rendered. See Howard v. Daly, 61 N. Y. 362, 19 Am. Rep. 285; Milage v. Woodward, 186 N. Y. 252, 78 N. E. 873; McCargo v. Jergens, 206 N. Y. 363, 99 N. E. 838. When the defendant attempted to prove on plaintiff’s cross-examination that he had attempted to sell goods for others during the time of his employment, the court sustained the objection, stating:
“The question is, did this man—was he employed, and did he do this work for the defendant?”
Under the authorities cited above, I think this statement of the learned trial justice correctly represents the law and justified the exclusion of the questions even if the objection to them was on the wrong ground. In any event, however, and even though the complaint be regarded as sufficient to sustain a recovery either for wages or for damages, and the record be regarded as inconclusive as to whether the judgment is based upon a finding that there was no discharge or upon a finding that the discharge was justified, the questions excluded would be immaterial. The answer, as stated above, sets forth a discharge justified by a dereliction, and under that defense the defendant could not be permitted to show a discharge justified by other derelictions. Linton v. Unexcelled Fireworks Co., 124 N. Y. 533, 27 N. E. 406. The evidence excluded was therefore not admissible to show justification or for any other purpose.
Judgment should be affirmed, with costs.